Citation Nr: 0839511	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  He died in May 2004.  The appellant seeks recognition 
as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In the August 2004 decision, the RO denied the appellant's 
claim for entitlement to VA death benefits.  The appellant's 
disagreement with that decision lead to this appeal on the 
legal issue listed on the title page of this decision.


FINDINGS OF FACT

1.  The veteran and the appellant were married in September 
1986 in Reno, Nevada.

2.  The state of Nevada requires that each person be single 
prior to being married in Nevada.

3.  The appellant was married three times prior to her 
marriage to the veteran; only two divorce decrees regarding 
the appellant's marriages are of record.

4.  The appellant was aware at the time of her marriage to 
the veteran that she had not received a judgment of divorce 
from her last marriage.

5.  The veteran died in May 2004.





CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA death benefits.  38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1, 3.5, 3.50, 3.206 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to determine whether the appellant is eligible for 
VA benefits, the Board must determine whether she has the 
status to collect the veteran's benefits.  Death pension may 
be paid to a surviving spouse who was married to the veteran 
one year or more prior to the veteran's death, or, for any 
period of time if a child was born of the marriage or before 
the marriage, or, prior to certain delimiting dates not 
applicable here.  38 C.F.R. § 3.54(a).  There were no 
children born to the veteran and appellant during their 
union.  

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R.  § 3.1(j) (2008).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2008).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2008).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2008).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The record in this case includes a marriage license between 
the appellant and the veteran dated in September 1986, over 
fifteen years before the veteran's death.  The appellant was 
married three times before she met the veteran.  She was 
married to R.N. and C.P.  She married C.P. twice.  The 
appellant's divorce decree with R.N dated in June 1971 is of 
record.  However, there is only one record of the appellant's 
divorce from C.P., dated in August 1975.  Her remarriage to 
that individual occurred after the 1975 divorce.

VA attempted to locate the additional divorce records and was 
informed that one record was found at the Fresno archives and 
required a 10-dollar fee in order to be sent.  This record, 
however, is apparently the divorce decree with R.N., which is 
already on file.  The appellant did not attempt to procure 
the document.  

The appellant referenced the veteran being married two times 
prior to their marriage.  However, in a report of contact 
dated in September 2004, the appellant indicated that she had 
no knowledge of the veteran's prior marital history.  The 
Board has a copy of one divorce decree involving the veteran 
and L.B.H. dated in December 1973.  No other information is 
present regarding the veteran and another marriage.

The Board initially notes that the marriage in September 1986 
between the appellant and the veteran was invalid by reason 
of a legal impediment.  The record shows that the appellant 
was not legally free to marry the veteran in September 1986.  
Specifically, she acknowledges she remarried C.P. following 
her first divorce from that individual, but the record does 
not include any documentation corroborating the appellant's 
contention that her second marriage to C.P. was dissolved.  
VA's efforts at determining the existence of a divorce decree 
dissolving the remarriage have been unavailing.  

VA regulations nevertheless provide that an attempted 
marriage which is invalid by legal impediment will 
nevertheless be deemed valid if the criteria set forth in 38 
C.F.R. § 3.52 are met.  In this case, however, the Board 
finds that the appellant knew of the legal impediment to her 
marriage to the veteran.  Nevada law requires dissolution of 
all prior marriages before a couple may be married in the 
state.  See N.R.S. 122.020 (a person capable of marriage is: 
a male and a female person, at least 18 years of age, not 
nearer of kin than second cousins or cousins of the half 
blood, and not having a husband or wife living, may be joined 
in marriage.).  Although Nevada does not specifically require 
actual proof of the dissolution of a prior marriage, the 
Board finds it unreasonable that the appellant would believe 
she could remarry before finalizing her divorce to C.P.  The 
Board moreover points out that VA's efforts at locating a 
copy of the divorce decree from the remarriage have not only 
been unavailing, but that the courts contacted have not even 
suggested that such a divorce decree even exists.  Given that 
the appellant had divorced twice before the remarriage, and 
therefore was quite familiar with the process, the Board 
finds it unlikely that she believed her second divorce from 
C.P. was final.  In the Board's opinion, it is more 
reasonable to assume she was aware that she remained married 
to C.P., and the Board notes that following the marriage 
ceremony in Nevada, the veteran and the appellant did not 
remain in that state, but rather lived in California.

The Board accordingly concludes that the appellant's marriage 
to the veteran was invalid because she remained married to 
C.P. at the time of the Nevada ceremony, and that she was 
aware that she was already married to another person at the 
time of the ceremony.  Given the above, the law does not 
recognize the appellant as a surviving spouse of the veteran 
for the purpose of VA benefits.

The appellant is encouraged to reapply for benefits if she 
can provide proof of her third divorce.

II.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of recognition as 
the veteran's surviving spouse for purposes of VA death 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regardless, the appellant was provided adequate VCAA notice 
regarding her claim in September 2004.  VA informed the 
appellant of the specific information she needed to submit, 
in order to establish her status as the surviving spouse.  
The appellant did not provide the Board will dates and years 
for her marriages and divorces and did not attempt to locate 
the documents needed for proof of her divorce.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.

The Board also finds that all relevant facts have been 
properly developed.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA death benefits.  No further assistance to the appellant 
with the development of evidence is required.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA Death Pension purposes is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


